 DELCISIONS OF NATIONAL LABOR RELATIONS BOARDKiechler Manufacturing Company and Windell L.Akers. Case 9-CA- 11758September 26, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND PENEI.LOOn June 9, 1978, Administrative Law Judge Mar-ion C. Ladwig issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of' the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Kiechler ManufacturingCompany, Cincinnati, Ohio, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.I lhe Respondent has excepted to certailn redihilit irinidings m1ade bi [ileAd ministrative lI ,w Judge. It is the tBoard's esllablished polit, not ti over-rule an Administratisve L .a Judge's resolutions itih respect to ciredihiiliunless the clear preponderance of all of the relec ant evidence ilonvilices usthat the resolutions were incorrct Staundard [ry Wall Prld l, Ini, .91NI.RB 544 (1950), end X 18 21d h2 ((.iA ' Il)51) W i !;e ia ieuillsexamined the recird and lind no hasis lor rerversing his lindmgsIn sec. B( I)(,a) of hlis [)eceision, the Administl-iative I , lJ.l dge ;dvcrts to"The remaining itemns in Jordaln's e;rlier c.llnpla in. ." It shiluld readu l "in Akers' earlier conplaint "I iis i.mistake ials cle.Ia-l an. i l.adlertcnerror having no idscverse cfflcts on lite Admlnistratite law Juldge's resultsDECISIONSIA [IIMNI ( 1 F1 [111 ( AS.IMARIoN ('. I.A I)I(;, Administrative L aw Judge. 'Ihiscase was heard at Cincinnati, Ohio. on l ebruar' 28 andMarch 1, 1978. The charge was filed on September 22,1977, and the complaint was issued on November 17. 1977.On June 20, 1977,' the Company discharged a second unionsteward who had filed a complaint with OSIIA. the Occu-pational Safety and I ealth Administration. The primaryissue is whether the ('ompany, the Respondent, unlaywfullydischarged and failed to reinstate Union Steward WindellAll dates are fron Septembnher 1976 thrliugh June 1977 unless otherwisestated.Akers, the Charging Party. for engaging in the protectedconcerted activity of filing and pursuing complaints withOSHA concerning working conditions in the plant, in viola-tion of Section 8(a)( 1) of the National Labor Relations Act.as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDIN(S t)i FA( II. JUt RISI)I( I IONTIhe Company, a Delaware corporation, is engaged in themanufacture of store shelving and related products at itsplant in Cincinnati. Ohio. where it annually ships goodsvalued in excess of' $50,000 directly to points outside theState. The Company admits, and I find, that it is engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act and that theUnion. Sheet Metal Workers International Association. Ilo-cal Union No. 183, AFI CIO. is a labor organizationwithin the meaning of Section 2(5) of the Act.it. XAI l(;D) t NiAIR IAltO()R PRA( Il( ISA. Discharge of f'First U'ion St'aurdOnce in 1972 and twice in 1974. the Company was issued()S1 A citations for numerous alleged salfet? and health vio-lations.In Septemtrbe 1976. Union Stevards liugene Jordan andWindell Akers tiled separate additional complaints of al-leged unsaic and unhealthy conditions at the plant. (Otherthan writing up grievances, Jordan's main duty as a unionsteward was to make safety checks. As steward foir thewelding departmecnt, Akers' duties were "to look out forsazity," ,as well as handling grievances and other unionmatters.) Akers requested O()SA not to revecal his name asa complainant to the (Conmpans, hut Jordan did not attemptto keep his contacts with ()SIIA a secret. Bcf'ore tiling theOS} A complaint, Jodltn personally discussed It) of the 12items (which he later listed in his complaint) w ith the plantnianaiger. I uther Stevens. Jr. About the first week in Octo-bcr. after filing the complaint, Jordan informed SupervisorIlarry lBuhrmaster that he had discussed the satety hazardswith Stevens "to no avail" and had "tfiled a charge withOSIIA." (B1uhrmaster. the quality control manager forMers Industries, Inc., the parent compant , was working atthe plant, planning a new warehouse falcilitN and supervis-ing three of the emploxees.) In Jordan's words, "'I hat iswhen ins problems started."About October I1, as Union Steward Jordan crediblytestified, Plant Manager Stevens walked up to ,where Jordanwas working and told him, 'Now, all these things that youare trying to get me to fix, I can't aftord to fix them." Ste-vens then called Jordan a 'troublemaker" and said, "I'mgoing to fire oou." (I'his testimony is undenied. the ('om-panN not has ing called any defelnse witnesses.) I ater. aboutOctober 15, when Jordan was in the office wuith an em-ployee who wkas being given a reprimand. Stevens undis-238 NLRB No. 75398 KIFTCHIUFR M \NjFA(NUIAtARING C'OMPANY9putedly told Jordan "I was 90 percent of his labor prob-lems," and again told Jordan he was a "troublemaker."On November 15 (a few days before the OSHA inspec-tion), Union Steward Jordan was hanging some 6-foot, 22-pound verticals on an overhead conveyor when one of theverticals fell back off the hang line. (One item in his com-plaint to OSHA was that "Material falls from hang line.")Jordan tried to avoid being hit. but the vertical fell on hisshoulder and arm. As he was struck, he threw the vertical inhis hand down on the floor. Although no damage wascaused. the Company proceeded to prepare his dischargepapers- before calling him into the office and in the pres-ence of Supervisor Buhrmaster. discharged him. (In con-trast to the Company's discharge of this union steward,when no damage was done, the Company had not disci-plined two employees who damaged company property Afew months earlier, when employee Barnett Washingtonwas hanging shelves on the hallng line and one shelfdropped, making him angry. he threw the shelf back on theload of shelves, damaging the shelf. The foreman merely"told him to calm down and stop throwing shelves backdown on the load." Still earlier that same year, emploseeLouis Bartlett "got mad at my safety glasses and I threwthem down on the floor and broke the earpiece." IThe fore-man said, "You shouldn't lose your temper." and got him anew pair of glasses.) After the Regional Director issued acomplaint in an earlier proceeding, Case 9 ('A 10745 3,alleging the unlawful discharge of' Union Stew ard Jordanfor engaging in OSHA activity., the case was settled.In accordance with well-established Board precedent. Irely on the foregoing undisputed presettlement conduct.showing animus toward a union steward for filing a com-plaint with OSHA, "to establish the motive or object ofRespondent in its postsettlement activities." I.ocal 'lon61? of the Internaltionl Brothe rhood of E'eclr rial U;iorkers,4 Fl. C1O (Notional Elect ica- ('onlralciorv .4 ,socialnion), 227NLRB 1954. fn. 1 (1977), citing .S'tcves .ash & Door (Coi-pam' v. V .IR.B., 401 F.2d 676. 678 (('.A. 5. 1968).B. nDic hoarge of So on,d ntlion Si,' lwardI. Company knowledge or suspicionai. ('opies. of OS1IA c(('p/ainl.tOn November 18 (3 days after Union Steward Jordan'sdischarge). OSHA began conducting an inspection at theplant. Bef'ore then. Union Steward Akers had told some ofthe other employees that "OSHA would be in," and "Someof the employees had talked about it." is Akers crediblytestified on cross-examination. He did not notifv an, of thesupervisors.On December 7, OSfIA issued additional citationsagainst the Company for numerous alleged violations, in-cluding such repeat items as missing barriers or screens inthe welding area. The proposed penalties (later reduced)were $5,725. At this time the Company had not been servedwith copies of the union stewards' September complaints toOSHA. Apparently, the ('ompany was not then aware ofany of the talk connecting Akers with the OSHA inspec-tion.In Januarv, the Company did receive copies of theOSHA complaints filed in September by Steward Akers(G.C. Exh. 9d) and Steward Jordan (G.C. Exh. 9e). As ac-knowledged by Myers Industries Vice President LeonardKamer, the Company's counsel at the trial, "This [G.C.Exh. 9d] was not served on Respondent, Kiechler; this washanded to me by [OSHA Area] Director some time in Janu-ary of 1977. 1 do have a copy of this ... Well, what I juststated for 9(d) is appropriate for (e)." Both OSHA com-plaints had the name of the complainant deleted, but anexamination of them would reveal to the Company thatthey were filed by different persons. indicating that some-bhody other than the recently-discharged union steward hadfiled one of the complaints. 1The Compan3 could discernfrom the face of the later complaint, bearing the number"1092 (added)." that it was the one filed by Jordan. whohad discussed all but 2 of the 12 listed items with PlantManager Stevens. Akers' complaint, bearing the earliernumber "1092," included three items ("Gloves not providedfor handling hot steel." "Insufficient toilet facilities." and"No sanitary eating facilities") which were not included inJordan's list of 12 items. The remaining items in Jordan'searlier complaint ("Water runs around electrical equipmentwhen it rains" and "restrooms provided are unsanitary"'were included in Jordan's more comprehensive list. TheC'ompany would obviously realize that the latter complaint%was not a supplementary complaint filed by the same per-son, but a more comprehensive complaint filed b) a differ-ent person. containing some but omitting other items on thefirst complaimnant's list.1Thus the ('ompany learned from the copies of the OSHAcomplaints which it received in January that it was stillconfronted with another "troublemaker." Its actions in issu-ing a belated reprimand to Akers in January and a secondreprimand in F ebruary indicate that the Company at leastsuspectel Akers of being the other person complaining toOS H A.b. Belated r primandUnion Steward Akers was a certified welder. He hadbeen employed since 1969 and had never been issued areprimand although in November he was tardy twice andabsent twice. 'Ihe Company has a written rule (posted attimes in the past) that an employee will be given a repri-mand for two separate days of unexcused absences or acombination of four unexcused tardinesses and absences. inany one month. Akers was tardy on November 2 and I 1each time for 1.2 minutes (.02 hour). fie was absent onNovember 15 and 30 once to take his children to schoolafter moving to a new home, and the other time when heran out of fuel oil during the night. Each time he notifiedhis tbreman through employee Bartlett. (It is undisputedthat when Barlett told I'oreman Charles Alsip that Akerswould be absent "because of something to do with his fur-nace." Alsip said. "Okay.") The fbreman did not informAkers on either occasion that the absence was consideredunexcused, and said nothing after the second absence aboutgiving him a reprimand Ior the two tardinesses and twoabsences in November. Akers had a good attendance rec-ord.399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDespite the mandatory wording of the reprimand rule,the giving of reprimands for tardinesses and absences wasnot automatic. It was apparently left to the Company's dis-cretion whether to consider the tardiness or absence "ex-cused" and whether to issue a reprimand. When the Com-pany did decide to give reprimands, as indicated by thereprimands in evidence, it issued them shortly after the lastabsence or tardiness, usually on the same day or the follow-ing workday.Akers' first reprimand was an exception to the Compa-ny's practice. The Company waited over 6 weeks (untilJanuary, the month in which the Company's counsel admit-tedly received copies of the September OSHA complaints)to issue a reprimand on January 12 for the November ab-sences and tardinesses. Nowhere does the Company at-tempt to give any nondiscriminatory explanation, despitethe testimony at the trial questioning the Company's moti-vation for belatedly issuing the reprimand. Akers testifiedthat he thought he was being given the belated reprimand"over the OSHA thing," explaining "I never got one" be-fore, and "this happened in '76 and why did they wait untilJanuary of'77 to come out with" the reprimand. As elicitedby the Company's counsel, Akers testified, "I think itleaked through other people. Some of the employees hadtalked about it." (Akers did not challenge the reprimandbecause "I figured that would be all the reprimand I wouldget while I was there because I had never got none in theother seven years I was with the Company.") Still the Com-pany called no defense witnesses to explain or justify thedelay (or to deny knowledge of Akers' contacts withOSHA), and the Company ignored the delay in its brief.After considering all the circumstances, including (1)Akers' good attendance record, (2) the apparent decision atthe time not to reprimand him for the two short tardinesses(totaling less than 2-1/2 minutes) and his two absences inNovember for nonrecurring, defensible reasons, (3) the un-explained decision on January 12 to belatedly reprimandhim, and (4) the recently demonstrated animus towardUnion Steward Jordan for causing the Company troublewith OSHA, I infer that even if the Company did not learnfrom one of the employees that Union Steward Akers wasconnected with the OSHA inspection, the Company at leastsuspected that he was the remaining employee involved inreporting plant conditions to OSHA. I therefore find thatthe real reason for issuing him the January reprimand wasto begin building a case against him. (I consider this back-ground conduct of the Company in determining its motiva-tion for later discharging Akers.)c. February reprimandAt the time the Company issued Union Steward Akersthe first reprimand on January 12 (to build a case againsthim, as found above), severe weather was being experi-enced. During this time, the Company was either excusingrepeated tardinesses and absences, or deciding not to givereprimands for them. As shown by timecards in evidence,employee James Jackson, Jr. (also working in the weldingdepartment) was tardy five times in a l-month period, onNovember 29 and December 2, 17, 20, and 22, withoutbeing given a reprimand. In the next 1-month period, hewas tardy II times (on December 30 and January 4, 5, 7,10, 11. 14, 17, 19, 20, and 21) and absent once on January24, again without being given a reprimand (although a yearearlier, on January 12, 1976, he was given a reprimand fbrfour tardinesses and one absence).Union Steward Akers was absent on January 5, a daythat "There was a bulletin that everybody who hadn'tstarted to work not to go because of the road conditions."(lie lived 20 miles from the plant.) On January 17 ("thecoldest day of the year"), Akers was absent when his carbroke down and he had no other way to work. He wasabsent on February 9, after telling his foreman the day be-fore that his car broke down again and he probably wouldbe absent to take the car to the garage to get the transmis-sion fixed. He was absent on February 14 when "the trans-mission they put in ..went out again on me and brokedown in the middle of town." He immediately advised hisforeman (through another foreman who was at work). Thenext day, February 15, the Company gave him a reprimandfor these four absences, and for two tardinesses, on January19, when he was late 3.6 minutes (as compared to employeeJackson being late 28.8 minutes that same day), and onFebruary 2, when he was again late 3.6 minutes-bothtimes when the roads were hazardous. Thus, the Companywas reprimanding him for being late for less than 4 minuteson each of two occasions during bad weather, and for beingabsent three times in the I-month period because of cartrouble. The Company added the fourth absence (on Janu-ary 5 when Akers stayed off the roads pursuant to a trafficbulletin), even though it was outside the 1-month period.This time Akers protested, telling Foreman Alsip "Ididn't think I should have [the reprimand] because he knewwhy I was off. My car was broken down at that time and heknew about it." Alsip responded. "Well, I knew it but Ihave still got to give you a reprimand. I know about yourcircumstances but I still have to give you a reprimand."Under all the circumstances, I find that again the realreason for issuing him the reprimand was to build a caseagainst him in the hopes of ridding the plant of the remain-ing "troublemaker."2. Another OSHA inspectionThe Company's first opportunity to discharge UnionSteward Akers (by giving him a third reprimand under thetardy-absent rule and then discharging him for three repri-mands in I year) came on June 7 when he was late thefourth time in a I-month period. (He was late on May 10and 31 for only 2.4 and 1.2 minutes, respectively, but hewas late 40.8 minutes on May 11 and 43.2 minutes on thefourth time, June 7.) However, there was no mention of areprimand on June 7, nor later on June 10, 13, or 16, whenhe was late 1.2, 2.4, and 1.2 minutes, respectively.Although, in the absence of any defense witnesses, theCompany has failed to offer any explanation for notpromptly reprimanding Akers for being late four times be-tween May 10 and June 7, or five times between May 31and June 16, the evidence does indicate a reason for theCompany's hesitation, or change of mind, regarding dis-charging him as it had planned. There had been no moreOSHA inspections, despite the fact that the Company hadmoved a welding machine back into the welding depart-ment in January without putting up a screen between it and400 KIECHLER MANUFACTURING COMPANYthe next machine. (The Company had been issued citationsin October 1972. April 1974, and December 1976 for failingto install such required screens or curtains in the weldingarea, and the Company had installed a screen in Decem-ber- the previous month--pursuant to the last citation.)Thus, notwithstanding the Company's knowledge or suspi-cion that Akers had caused the Company "trouble" withOSHA in 1976, it had no indication that Akers-as stewardin that department-was again reporting such alleged viola-tions to OSHA.In fact, Union Steward Akers had filed a new complaintwith OSHA on Mav 2, listing the no-screen problem in thewelding department and various other alleged violations.By June 16. when the OSHA inspectors arrived, therestill had been no mention of issuing Akers a third repri-mand. About 10 o'clock that morning, Welding ForemanAlsip "came back and said to pull all the curtains ...andget on your safety glasses because OSHA was in the plant."The OSHA inspectors were going through the plant withPlant Manager Stevens and Chief Steward CharlesMcCaughan. When they got to the welding department,Inspector Murphy asked for "the safety man" in that de-partment. McCaughan introduced him to Steward Akers.At that point, the inspectors conferred with Akers for about15 or 20 minutes. outside the hearing of Stevens andMcCaugha.n. (In contrast, the inspectors spent only about Ior 2 minutes, or "Five minutes at most," at the other placesin the plant where violations had been reported.) Later inthe day, Foreman Alsip informed Akers that "they hadbeen cited by OSHA," and instructed him to "get a shieldor a curtain to put between the two machines."3. The dischargeBetween the time of the inspection on Thursday. June 16.and the following Monday morning. June 20, the Companyhad decided belatedly to give Union Steward Akers histhird reprimand, for "Habitual tardiness." Foreman Alsipsigned the reprimand, dated June 20. and listed all seven ofthe tardinesses. extending over a 38-day period. Alsip askedAkers if he wanted to sign it and Akers answered that hedid not, pointing out that "that would be three of them."Not acknowledging that he was aware of this fact, Alsipsaid, "If you have three reprimands you will be dismissedright now," and stated that he would go to the office andcheck. Upon returning, he immediately discharged Akers.at 10:30 a.m. Akers signed the reprimand, but he informedthe foreman that he wanted to file a grievance for beingdiscriminated against "because I filed a report withOSHA."Although Foreman Alsip treated the third reprimand ina year as an automatic discharge. the collective-bargainingagreement (art. XVI. sec. I) provides merely that the Com-pany "may" discharge an employee for just cause. (Habit-ual tardiness, repeated absence. and three written repri-mands within 12 months are listed as just causes fordischarge.) The unrefuted testimony is that discharge forthree reprimands in 1 year is not automatic. Chief StewardMcCaughan credibly testified that to his knowledge oneemployee (Barnett Washington) was not discharged afterhis third reprimand in 1 year. and not until his fiifh repri-mand. As elicited by the company counsel on cross-exami-nation. Akers testified that if the Compan5 "wanted to getrid of you for another reason," it would "go back on" thethree reprimands for tardiness and absence rule.After filing his grievance, Akers left the plant and filed acharge with OSHA, and then charges with EEOC and theState Civil Rights Commission alleging religious discrimi-nation. (Foreman Alsip had been making insulting remarksabout Akers' Holiness religion. I note that an unsigned at-tachment to his Civil Rights Commission charge states thatAkers had never received a reprimand for tardiness before.Inasmuch as he impressed me as being an honest witness, Icredit his testimony that he meant that he had never beenreprimanded for tardiness alone.) Akers was not able toprove the charges. Upon advice of counsel, the Union de-cided not to take his grievance to arbitration- the collec-tive-bargaining agreement providing that "The Unionagrees that where any" of the listed offenses is "established...the Union shall not demand that the dismissed em-ployee be reinstated." (Akers did not deny the accuracy of1the attendance records.)C. Contentions and Concluding FindingsThe General Counsel contends that the evidence revealsthat the Company realized on June 16 that it was Akerswho reported the violations to OSHA, and that the Com-pany acted swiftly "in getting rid of Akers for his OSHAactivity" as it had Union Steward Jordan the year before.The Company contends that "It is very clear that no onehad specific knowledge that Akers had filed a complaint. oicomplaints, with OSHA": that "it is impossible to infer thatanyone in management could have logically suspected thatAkers filed such complaint"; that "the only possible man-ner in which the Company could hae knowledge thatAkers filed charges with OSHA is through guesswork"; and(ignoring the undisputed testimony that the OSHA inspec-tors spent much time with Akers. after asking for the safetrman in that department), that "If, through some mysticalcrystal ball technique, Kiechler could determine that thecomplaint had been filed by someone in the Welding De-partment, Akers was but one of several possibilities. By hisadmission, there were at least 10 other employees in theDepartment." Concerning the General Counsel's relsing"on eidence with respect to [former Union Stewardl Jor-dan to attempt to establish animus" toward union stewardsfor filing complaints with OSHA, the Company contendsthat "Simply stated, there is a complete lack of probativeevidence which would possibly establish the required find-ing of animus." I disagree.After considering all the evidence and circumstances. Ifind that the Company belatedly gave Union StewardAkers his third reprimand, and discharged him, on the sec-ond workday after OSHA's return to the plant, upon con-cluding that he was the remaining person complaining toOSHA after the earlier discharge of Union Steward Jordan.Accordingly, I find that the Company's real reason for dis-charging and failing to reinstate Akers was his engaging inthe protected concerted activity of filing and pursuing com-plaints with OSHA concerning working conditions in theplant and that the discharge violated Section 8(a)( I) of theAct as alleged. Alleluia Cushion Co., Inc., 221 NLRB 999.1000 (1975).401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCO()N(LUSIONS O0 LASWBy discharging Windell Akers on June 20, 1977, andthereafter failing to reinstate him, for engaging in protectedconcerted activity, the Company engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)( 1) and Section 2(6) and (7) of the Act.RTlMIFDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies ofthe Act.The Respondent having unlawfully discharged an em-ployee, I find it necessary to order it to offer him full rein-statement, with backpay for lost earnings, less net interimearnings, in accordance with the formula set forth in F. W.Woolworth Cornpatnv, 90 NLRB 289 (1950), plus interest ascomputed in Florida Steel Corporation, 231 NLRB 6511977),2 from date of discharge to date of proper offer ofreinstatement. Inasmuch as Respondent's unlawful conductgoes to the very heart of the Act, I find it necessary to issuea broad Order, requiring the Respondent to cease and desistfrom infringing upon employee rights in any other manner.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER'The Respondent, Kiechler Manufacturing Company,Cincinnati. Ohio, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee for engaging in protected concerted activity.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:2 See, generally. Isis Plumhing c Heating Co, 138 NLRB 716 (1962).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National I abor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwvaived for all purposes.(a) Offer Windell Akers full reinstatement to his formerjob or, if his job no longer exists, to a substantially equiv-alent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss ofpay and other benefits in the manner set forth in the rem-edy section.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its plant in Cincinnati, Ohio, copies of theattached notice marked "Appendix."4Copies of the notice,on forms provided by the Regional Director for Region 9,after being duly signed by the Respondent's authorized rep-resentative, shall be posted by the Respondent immediatelyupon receipt thereof' and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that the notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.' In the event that this Order is enforced by a judgment oif a United StatesCourt of' Appeals. the words in the notice reading "Posted by Order of theNational ILabor Relations Board" shall read "Posted Pursuant to a Judgmentof' the United States Court of Appeals Enforcing an Order of the NationalL abor Relations Board."APPENDIXNoi-cE To EMPL.OYIESPOST ED BY ORDLR OF THENA I IONAL LABOR RiI.AIIONS BOARDAn Agency of the United States GovernmentWE viiiE. offer Windell Akers immediate and fullreinstatement to his former job or, if his job no longerexists, to a substantially equivalent job, without preju-dice to his seniority or other rights and privileges, andmake him whole for any loss of pay or other benefitssince his discharge, plus interest.WE WILL NOI discharge or otherwise discriminateagainst any of you for filing a complaint with OSHA.Wr VWILL NOT in any other manner interfere withyour rights under Section 7 of the Act.KIEL I.E R MANUFA(.I'tURIN( COMPANY402